Citation Nr: 1300576	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-35 636	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to an increased evaluation for residuals of prostate cancer, initially rated at 100 percent from December 15, 2006 to August 31, 2007, then at 10 percent from September 1, 2007 to April 27, 2008, and at 60 percent since April 28, 2008.

2. Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD) with depression, initially rated at 30 percent from December 15, 2006 to April 27, 2008, and at 50 percent since April 28, 2008.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an April 2008 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, granted service connection for residuals of prostate cancer, status post prostatectomy, and assigned an initial 100 percent rating retroactively effective from December 15, 2006, the date of receipt of this claim, and a lesser 10 percent rating as of September 1, 2007.  The RO also granted service connection for PTSD and assigned an initial 30 percent rating, also retroactively effective from December 15, 2006, the date of receipt of this claim.  A November 2008 decision of the RO in Chicago, Illinois, the state of the Veteran's residence, confirmed and continued the initial 30 percent rating for the PTSD and the 10 percent rating for the residuals of the prostate cancer (upon termination of the temporary 100 percent rating for this disability).  In response, the Veteran appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals the initial rating for a disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been changes in the severity of the disability.  This will compensate him for this variance).

A July 2009 RO decision since issued increased the rating for the prostate cancer residuals from 10 to 60 percent as of April 28, 2008.  The RO also increased the rating for the PTSD with depression from 30 to 50 percent as of December 10, 2008.  The Veteran continued to appeal for even higher ratings.  See AB. v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible rating for a disability unless he expressly indicates otherwise).

Also on appeal is a more recent December 2009 decision denying a TDIU.

An even more recent June 2010 decision assigned an earlier effective date of April 28, 2008 (rather than December 10, 2008) for the higher 50 percent rating for the PTSD with depression.

In this decision the Board is deciding the claim for higher ratings for the residuals of the prostate cancer.  Whereas the Board, instead, is remanding the remaining claims for higher ratings for the PTSD with depression and for a TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1. Following expiration of the initial temporary 100 percent evaluation from September 1, 2007 to April 27, 2008, the Veteran had relatively limited symptomatology involving voiding dysfunction attributable to service-connected residuals of prostate cancer.  There was mild stress incontinence without use of absorbent pads; he would urinate every three to four hours during the day and one to two times at night.  

2. Since April 28, 2008, based on his overall symptomatology he has been in receipt of the maximum assignable 60 percent evaluation for voiding dysfunction, with no additional component of renal dysfunction attributable to this service-connected disability. 


CONCLUSION OF LAW

The criteria are not met for higher ratings for the residuals of the prostate cancer, initially rated at 100 percent from December 15, 2006 to August 31, 2007, then at 10 percent from September 1, 2007 to April 27, 2008, and at 60 percent since April 28, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.115a; 4.115b, Diagnostic Code (DC) 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the so called "fourth" requirement that VA also specifically request the claimant to provide any evidence in his or her possession pertaining to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR § 3.159(b)(1) (2012).

In regard to this claim on appeal for higher evaluation for service-connected residuals of prostate cancer, when, as here, the claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection for this disability, and this claim since has been granted and he has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin, etc., instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And the RO provided him this required SOC citing the applicable statutes and regulations and containing discussion of the reasons and bases for assigning the particular rating he has or has had.

The RO furthermore has taken appropriate action to comply with the duty to assist the Veteran with this increased-rating claim by obtaining records of his VA and private outpatient treatment and arranging for him to undergo VA Compensation and Pension (C&P) examinations assessing and reassign the severity of this disability.  See 38 C.F.R. §4.1 (for purpose of application of the Rating Schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of this claim, he has provided several personal statements.  He has not requested a hearing.  There is no indication of any other evidence or information relevant to this claim that has not been obtained.  The record as it stands includes sufficient competent evidence to decide this claim.  So no further assistance with this claim is required.

In sum, the record reflects that the facts pertinent to this claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board is proceeding with the adjudication of this claim.  In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings (Rating Schedule) that is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When, as here, the Veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a "staged" rating that is indicative of changes in the severity of the course of his disability over time.  In Fenderson v. West, 12 Vet. App. 119 (1999), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) recognized a distinction between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder.  In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - a practice known as a "staged" rating.  See Fenderson, supra, at 125-26.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, but also established ratings, so even in the more traditional increased-rating context.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100-percent disabling.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.  

The VA Rating Schedule provides descriptions of various levels of disability in each of the symptom areas of renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decisionmaker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary disease, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Voiding dysfunction is evaluated under the rating criteria for urine leakage, urinary frequency, or obstructed voiding based on the nature of the disability in question.  38 C.F.R. § 4.115a. 

Under the criteria in regard to urinary leakage, (the specific symptom in relation to voiding dysfunction that is referred to in more detail below), the pertinent criteria indicate that for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned where there is required the wearing of absorbent material which must be changed less than 2 times per day.  A 40 percent rating is warranted for the requirement of wearing absorbent materials which must be changed 2 to 4 times per day.  A maximum 60 percent rating is available if there is required use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day.
With regard to urinary frequency, a 10 percent rating is assigned for a daytime voiding interval of between two and three hours, or; awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night, a maximum 40 percent rating is warranted. 

Reviewing the evidence in this case, the Veteran underwent in February 2007 a prostatectomy procedure, for treatment of intermediate grade prostate cancer.  An April 2007 follow-up treatment note from a urology clinic indicates that the Veteran overall was recovering well.  He no longer had pain and felt his incision had healed well.  In terms of urinary control, this was improving.  He had had occasional leakage upon standing, but no longer wore any pads for this.  He described his urinary stream as fine.  

The Veteran underwent VA C&P examination of the genitourinary system in February 2008, at which time it was indicated that his PSA levels since surgery had been undetectable.  He reported that immediately after the prostatectomy procedure had had some symptoms of bowel urgency, but they had resolved.  He did have some mild urine leakage when he coughed, strained or lifted heavy objects.  He did not use any incontinence pads and had not required any catheterization.  He had not been hospitalized for kidney problems.  He would urinate every three to four hours during the day, and one to two times at night.  He had no apparent vocational limitations due to his prostate cancer residuals.  A physical examination was completed.  The diagnosis given was of prostate cancer, currently in remission, and mild urinary stress incontinence associated with his prostate cancer and treatment. 

In April 2008 correspondence, the Veteran reported that contrary to findings by the RO, he did manifest voiding in intervals of less than one to two hours. 

Another VA examination was completed in March 2009, at which time the Veteran reported, in relevant part, that there was no renal/kidney dysfunction and he was not on dialysis.  His weight was stable.  He continued to have urinary incontinence.  He stated that this was continuous.  He had to use five absorbable pads a day.  He was taking Detrol 4mg daily at night which he felt was helping, and he tolerated.  He would urinate every 30 to 45 minutes during the day and get up two times a night. 

On VA re-examination of November 2009, it was observed in part that the Veteran indicated his stress urinary incontinence affected his job, as he had to go the bathroom so many times.  He wore anywhere between five to seven pads a day.  The pads were not completely soaked through, but when they became soiled, he changed them.  He leaked mostly with exertion.  The more active he was, the more he leaked.  He was now on Trospium, which had improved his nocturia that he complained about previously.  The Veteran had undergone a urodynamic evaluation, which did not demonstrate detrusor overactivity or stress incontinence with coughing or valsalva.  He believed he had a good force of stream and felt that he emptied.  From the Veteran's history, it seemed that he had stress incontinence and leaked urine with activity.  However, the VA examiner was not sure why this was not demonstrated on urodynamics.  The Veteran was seen previously in the clinic about different treatment options for stress urinary incontinence of perineal sling, artificial urinary sphincter, and collagen injections.  The Veteran was very disheartened from his last surgery and was not interested in undergoing any surgical procedures at that time.  There was no kidney/renal dysfunction, and the Veteran was not on dialysis.  He reported that his urinary incontinence was worse.  He said that he had continuous leakage and that he now used from five to seven pads a day.  He went through two pairs of underwear a day.  He tolerated this and felt it was helping with his urinary symptoms.  He urinated every 20 to 30 minutes.  He was up two to three times at night to urinate.  The diagnosis was prostate cancer in remission with residual urinary incontinence and urinary frequency and erectile dysfunction.  

Taking into consideration the background of this case, with appropriate and comprehensive account of the applicable VA rating criteria, the Board is constrained to deny any increased evaluation for residuals of prostate cancer beyond that already provided in the existing compensation scheme.  Initially, for the time period from December 15, 2006 to August 31, 2007, a 100 percent evaluation was the assigned rating, and the Board concurs that this reflects the proper duration of assignment of that benefit of compensation at the 100 percent level.  Under DC 7528, a 100 percent evaluation is to continue for six months after the cessation of therapeutic measures, in this case, following a prostatectomy February 2007 procedure.  Here, the 100 percent rating lasted until late-August 2007, or approximately six months following the precipitating surgical procedure.  By all available medical evidence, there was no local recurrence or metastasis of the neoplasm, and therefore no basis for continuation of the 100 percent rating based on the manifestation of original cancerous pathology.  Under the rating criteria, therefore, after expiration of the temporary 100 percent evaluation, any rating from September 1, 2007 must be based upon either voiding dysfunction or renal dysfunction, whichever is predominant.

As to the next relevant timeframe from September 1, 2007 to April 27, 2008, the Board does not ascertain any factual basis upon which to assign greater than the existing 10 percent evaluation.  To this effect, the Veteran had no signs of renal dysfunction, leaving voiding dysfunction as the basis for evaluating his condition.   
Under provisions of 38 C.F.R. § 4.115a, for signs of urinary frequency, the next higher 20 percent rating is warranted for a daytime voiding interval of between one and two hours, or; awakening to void three to four times per night.  Also, for urinary leakage, a 20 percent rating is assigned where there is required the wearing of absorbent material which must be changed less than 2 times per day.  Neither of these conditions applies in this instance for the time period in question, however.  On the Veteran's February 2008 VA examination, he reported mild urine leakage with exertion, but that did not require any incontinence pads.  As to frequency, he would urinate every three to four hours during the day, and one to two times at night.  It follows that the Veteran did not meet the either criterion to establish an increased evaluation, on the basis of urinary leakage or frequency.  It would appear that based on the Veteran's own subjective history as provided during the VA examination he lacked sufficient associated symptomatology as to constitute a more than 10 percent disabling condition, when applying the provisions of DC 7528 in this instance.  

Considering the next the time period from April 28, 2008 to the present, there has already been assigned a 60 percent disability evaluation for service-connected residuals of prostate cancer, on the basis of urinary leakage.  This assigned 60 percent rating already represents the highest available evaluation due to voiding dysfunction under provisions of 38 C.F.R. § 4.115a, as no greater disability rating is legally assignable.  Thus, the Board has no discretion under the rating criteria to award any greater benefit.  Whereas under section 4.115a, there is the potential of a maximum 100 percent evaluation for certain levels of severity of renal dysfunction, the Veteran does not manifest renal dysfunction, nor has he ever been shown to do so in connection with service-connected disability.  It follows that there are no grounds upon which to assign in excess of a 60 percent evaluation under the VA rating criteria.  The Board also acknowledges the Veteran's representative's request for a more recent VA examination to ascertain the severity of his condition; however, inasmuch as no higher rating is available premised on voiding dysfunction, and the Veteran has never been shown to have a renal dysfunction component, there is no reason to suggest that such an additional examination would be helpful to the evaluation of this claim. 

In summary, under provisions of the VA rating schedule, the existing rating scheme is deemed warranted, of an initial 100 percent rating, followed by a 10 percent rating from September 1, 2007 to April 27, 2008, and 60 percent rating since April 28, 2008.  

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's service-connected residuals of prostate cancer presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and he does not manifest nor describe symptomatology outside of these criteria.  The rating schedule is premised upon an evaluation based on the nature and extent of voiding dysfunction associated with an underlying condition that is no longer in a malignant or otherwise present status, and he does not identify any problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating.  On this subject, the November 2009 VA examiner observed that the Veteran was still able to work at his usual occupation despite his symptoms up until two months previously, when the plant where he worked closed down.  According to the VA examiner, the Veteran's urinary incontinence and frequency would limit him to jobs where the employer was willing to allow him to have frequent bathroom breaks.  There is no other information to indicate or suggest substantial occupational difficulties.  As a result,  the Board does not observe indication of a marked interference with employment.

Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for residuals of prostate cancer.  This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an increased evaluation for residuals of prostate cancer, initially rated at 100 percent from December 15, 2006 to August 31, 2007, then rated at 10 percent from September 1, 2007 to April 27, 2008, and at 60 percent since April 28, 2008, is denied.


REMAND

The remaining claims regarding the ratings for the PTSD with depression, and for a TDIU, require further development.

As concerning the claim for increased evaluation for PTSD with depression, the Veteran last underwent VA examination for this disability in November 2009, so more than three years ago.  There is also suggestion in his VA outpatient records that this disability may have been exacerbated by the fact that he was having difficulty finding new employment after he was laid off from his prior job in 
mid-2009.  In light of the amount of time since his prior examination in 2009, and possible increase in severity of his symptoms since, a new VA examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

These additional examination findings will also potentially clarify his capacity for meaningful (i.e., substantially gainful) employment when considering the extent and severity of his service-connected disabilities.  His claim for higher ratings for his PTSD with depression is thus "inextricably intertwined" with his claim of entitlement to a TDIU, so the disposition of the TDIU claim therefore must be deferred pending resolution of this underlying increased-rating claim regarding his PTSD with depression.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).  These type claims should be adjudicated concurrently rather than piecemeal given their common parameters.

The Veteran also has raised the concern that whereas two different November 2009 VA examiners, one for mental health and the other for evaluation of residuals of prostate cancer, each provided findings regarding employment capacity, there still has not been one central medical opinion obtained as to whether he is employable in light of the cumulative effect of all of his service-connected disabilities.  Therefore, on remand, a VA general examination will be ordered for this purpose.  Indeed, as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1. Schedule a VA psychiatric examination to reassess the severity of the Veteran's PTSD with depression.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD with depression, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

2. Also schedule a VA general medical examination to determine the cumulative effect of the Veteran's 
service-connected disabilities (so when considering them in combination, not just in isolation) on his ability to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  The claims folder must be made available for the examiner to review.  In providing this requested opinion, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition or his advancing age.  The requested opinion must also take into consideration the Veteran's level of education, prior work experience and training.

The VA examiner should as well review the prior November 2009 VA examinations for PTSD (with depression) and for residuals of the prostate cancer, to the extent they address employability.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

3. Ensure the examinations are responsive to these inquiries.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take any needed corrective action.  38 C.F.R. § 4.2.

4. Then readjudicate these remaining claims for higher ratings for the PTSD with depression and for a TDIU in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


